PER CURIAM.
This is an appeal from a degree of dissolution of a short term marriage. Wife challenges the property division. We agree that a modification of the property division is appropriate.
Paragraph four (4) of the decree of dissolution is modified to read in its entirety as follows:
"4. Respondent is awarded the real property located at 1511 N. E. Stanton, subject to a lien in favor of Petitioner in the amount of $16,000 to be paid as follows: $1,000 in cash on or before April 29, 1981, and $15,000 to be paid together with interest at 9% thereon, on or before February 27, 1985.”
In all other respects, the trial court decree is affirmed. Costs to appellant.